DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 34 (lines 8-9) recites the limitation "the" in “the exterior”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 35-39 are rejected as being dependent from claim 34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26, 31, 33-34, 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 15, 18 of U.S. Patent No. 10,785,395. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.


INSTANT APPLICATION
U.S. PATENT No. 10,785,395
26.    A camera, comprising:
        a camera cover comprising an exterior surface of the camera;
        an optical package; 
        a lens carrier coupled with the optical package and moveably mounted relative to the camera cover;
        a camera actuator for moving the lens carrier with the optical package along a path of motion; and
           an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is coupled in a fixed position relative to the camera cover at an underneath side of the camera cover that is opposite the exterior surface, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member.
1.    A camera, comprising: 
      a camera;  

      an optical package;  
       a lens carrier coupled with the optical package and moveably mounted relative to the camera cover;  
        a camera actuator for moving the lens carrier with the optical package along a path of motion;  and 
         an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is coupled in a fixed position relative to the camera cover, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member, and 
        wherein the impact absorption member comprises: 

         one or more other regions having a second thickness, wherein the one or more other regions are at least partially in the path of motion of the lens carrier, and wherein the second thickness is greater than the first thickness. 


       the impact absorption member comprises a first layer of material, a second layer of material, and a third layer of material;
      the second layer of material is placed between the first layer of material and the third layer of material; and 
       each of the first layer of material and the third layer of material have a respective hardness that is greater than a hardness of the second layer of material.

2.  The camera of claim 1, wherein: 
       the impact absorption member comprises a
first layer of material, a second layer of material, and a third layer of material;  
       the second layer of material is placed between the first layer of material and the third layer of material;  and 
        each of the first layer of material and the third layer of material have a respective hardness that is greater than a hardness of the second layer of material. 

33.   The camera of claim 26, wherein:
            the impact absorption layer comprises   first layer of material and a second layer of material;

        the first layer of material faces the camera cover and the second layer of material faces the camera actuator.


       the impact absorption member comprises 
a first layer of material and a second layer of material;  

       the first layer of material faces the camera cover and the second layer of material faces the camera actuator.

         one or more magnets and one or more coils for moving a lens carrier along a path of motion, wherein the lens carrier is moveably mounted relative to a camera cover by the camera actuator assembly; and
         an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is coupled in a fixed position relative to the camera cover at an underneath side of the camera cover that is opposite the exterior surface, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member.
8.  A camera actuator assembly, comprising: 
       one or more magnets and one or more coils for moving a lens carrier along a path of motion, wherein the lens carrier is moveably mounted relative to a structural member by the camera 
actuator assembly;  and 
       an impact absorption member located in the path of motion so as to prevent contact between the structural member and the lens carrier, wherein the impact absorption member is coupled in a fixed position relative to the structural member, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member, and 
         wherein the impact absorption member comprises: 

         one or more other regions having a second thickness, wherein the one or more other regions are at least partially in the path of motion of the lens carrier, and wherein the second thickness is greater than the first thickness. 


          the impact absorption member comprises a first layer of material, a second layer of material, and a third layer of material;
         the second layer of material is placed between the first layer of material and the third layer of material; and
         each of the first layer of material and the third layer of material have a respective hardness that is greater than a hardness of the second layer of material.

15.  The camera actuator assembly of claim 8, wherein: 
         the impact absorption member comprises a first layer of material, a second layer of material, and a third layer of material;  
         the second layer of material is placed between the first layer of material and the third layer of material;  and 
        each of the first layer of material and the third layer of material have a respective thickness that is less than a thickness of the second layer of 
material. 

39.     The camera actuator assembly of claim 34, wherein:

       the first layer of material has a hardness that is greater than a hardness of the second layer of material; and
        the first layer of material faces the camera cover and the second layer of material faces the camera actuator.



   the first layer of material has a hardness that is greater than a hardness of the second layer of material;  and 
     the impact absorption layer is mounted so that the first layer of material faces the structural member and the second layer of material faces the camera actuator assembly.



Claims 40, 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,785,395 in view of MOON et al. (US 2014/0253799). 
Regarding claim 40, Patent Claim 19 discloses a device, comprising: 
a camera (Patent Claim 19, line 1) and the camera, comprising:
a camera cover comprising an exterior surface of the camera (Patent Claim 19, line 2); 
an optical package (Patent Claim 19, line 3);
a lens carrier coupled with the optical package and moveably mounted relative to the camera cover (Patent Claim 19, lines 5-7);
a camera actuator for moving the lens carrier with the optical package along a path of motion (Patent Claim 19, lines 8-10); and
an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is coupled in a fixed position relative to the camera cover at an underneath side of the camera cover that is opposite the 
Patent Claim 19 fails to disclose a device comprising: one or more processors; memory storing program instructions that are executable by the one or more processors to control operation of a camera.
However, MOON et al. discloses a device (electronic device 100, figures 1A-1B, 2A, paragraphs [0105]-[0112]) comprising: one or more processors (paragraphs [0105], [0109]); memory storing program instructions that are executable by the one or more processors to control operation of a camera (paragraphs [0105], [0109], [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 19 by the teaching of MOON et al. in order to improve the productivity of the terminal by simplifying a manufacturing process of terminal through integration of components (paragraph [0108]).

Regarding application claim 45, Patent Claim 25 discloses wherein:
the impact absorption layer comprises a first layer of material and a second layer of material (Patent Claim 25, lines 2-3);
the first layer of material has a hardness that is greater than a hardness of the second layer of material (Patent Claim 25, lines 4-5); and
the first layer of material faces the camera cover and the second layer of material faces the camera actuator (Patent Claim 25, lines 6-8).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 32, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2014/0267767).
Regarding claim 26, Choi et al. discloses a camera, comprising: 
a camera cover (housing which includes upper frame 50, figures 1, 5-6, paragraphs [0066]-[0071]) comprising an exterior surface of the camera; 
an optical package (lens arranged inside at an inner surface of the bobbin 30, figures 1, 5-6, paragraph [0052]); 
a lens carrier (lens holder and the bobbin 30, figures 1, 5-6, paragraphs [0066]-[0071]) coupled with the optical package and moveably mounted relative to the camera cover;
a camera actuator (magnetic 41 and coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) for moving the lens carrier with the optical package along a path of motion; and 
an impact absorption member (shock absorption member 100, figures 5-6, paragraphs [0066]-[0071]) located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is coupled in a fixed position relative to the camera cover at an underneath side of the camera cover that is opposite the exterior surface (see figures 5-6), wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (the shock absorption member 100 is spaced apart from the bobbin 30, figure 5, paragraphs [0066]-[0071]).


Regarding claim 34, Choi et al. discloses a camera actuator assembly, comprising: 
one or more magnets (magnetic 41, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) and one or more coils (coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) for moving a lens carrier (lens holder and the bobbin 30, figures 1, 5-6, paragraphs [0066]-[0071]) along a path of motion, wherein the lens carrier is moveably mounted relative to a camera cover by the camera actuator assembly (figures 1, 5-6, paragraphs [0066]-[0071]); and
an impact absorption member (shock absorption member 100, figures 5-6, paragraphs [0066]-[0071]) located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is coupled in a fixed position relative to the camera cover at an underneath side of the camera cover that is opposite the exterior surface (figures 5-6), wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (the shock absorption member 100 is spaced apart from the bobbin 30, figure 5, paragraphs [0066]-[0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of Kwon (US 8,456,041).
Regarding claim 27, Choi et al. discloses:
an image sensor (image sensor 11, figures 1-2, 5-6, paragraph [0041]);
a base assembly (base 20 and PCB 10, figures 1-2, 5-6, paragraph [0041]), comprising:
a substrate (PCB 10, figures 1-2, 5-6, paragraph [0041]) to which the image sensor is attached. 
Choi et al. fails to disclose one or more springs for suspending the lens carrier from the base assembly, wherein the one or more springs are positioned, in a direction parallel to an optical axis defined by the optical package, between the impact absorption member and the substrate.
However, Kwon discloses one or more springs (leaf springs 140, 150, figures 1-2, column 4, lines 8-34) for suspending the lens carrier from the base assembly, wherein the one or more springs are positioned, in a direction parallel to an optical axis defined by the optical package, between the impact absorption member and the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. by the teaching of Kwon in order to hold when the lens is driven and to generate an elastic deformation.

Regarding claim 28, Choi et al. discloses the camera actuator is configured to move the optical package in the direction parallel to the optical axis, relative to the image sensor (figures 1, 5-6, paragraphs [0043], [0068]-[0070]).

Regarding claim 29, Choi et al. discloses wherein the camera actuator comprises:
a voice coil motor (VCM) actuator, comprising:

one or more coils (coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]);
wherein:
a first portion of the VCM actuator is fixedly coupled with the lens carrier (figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]); and
a second portion of the VCM actuator is fixedly coupled with the base assembly (figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]).

Regarding claim 30, Choi et al. discloses a spacer abutting the underneath side of the camera cover wherein the impact absorption member is mounted to the spacer (the shock absorption member 100 located between the movable part of the lens holder which includes the bobbin 30 and upper frame 50, the space in which the shock absorption member located read as a spacer, figures 1, 5-6, paragraphs [0056]-[0071]).
Choi et al. fails to disclose wherein a spring of the one or more springs is connected to the spacer.
However, Kwon discloses wherein a spring of the one or more springs is connected to the spacer (first and second leaf springs 140, 150, figures 1-2, column 4, lines 8-34) connected to a spacer (coupling yoke 226, figures 1-2, column 3, lines 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. by the teaching of Kwon in order to hold when the lens is driven and to generate an elastic deformation.

Regarding claim 35, see Examiner’s comments regarding claim 27.

Regarding claim 37, see Examiner’s comments regarding claim 30.

Claims 31, 33, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of Nakata et al. (US 2002/0043608).
Regarding claim 31, Choi et al. fails to disclose wherein:
the impact absorption member comprises a first layer of material, a second layer of material, and a third layer of material;
the second layer of material is placed between the first layer of material and the third layer of material; and
each of the first layer of material and the third layer of material have a respective hardness that is greater than a hardness of the second layer of material.
However, Nakata et al. discloses a shock absorbing member 213 (paragraphs [0006], [0165]), wherein:
the impact absorption member comprises a first layer of material (first layer 221, figure 52, paragraph [0165]), a second layer of material (second layer 222, figure 52, paragraph [0165]), and a third layer of material (third layer 223, figure 52, paragraph [0165]);
the second layer of material is placed between the first layer of material and the third layer of material (figure 52, paragraph [0165]); and
each of the first layer of material and the third layer of material have a respective hardness that is greater than a hardness of the second layer of material (figure 52, paragraph [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. by the teaching of Nakata et al. in 

Regarding claim 33, Choi et al. fails to disclose wherein:
the impact absorption member comprises a first layer of material and a second layer of material; the first layer of material has a hardness that is greater than a hardness of the second layer of material; and the first layer of material faces the camera cover and the second layer of material faces the camera actuator.
However, Choi et al. discloses the shock absorption member 100 (i.e., impact absorption member) located between the movable part of the lens holder which includes the bobbin 30 and upper frame 50, figures 1, 5-6, paragraphs [0056]-[0071].  And Nakata et al. discloses a shock absorbing member 213 (paragraphs [0006], [0165]), wherein:
the impact absorption member comprises a first layer of material (first layer 221, figure 52, paragraph [0165]), a second layer of material (second layer 222, figure 52, paragraph [0165]), and a third layer of material (third layer 223, figure 52, paragraph [0165]);
the first layer of material (first layer 221, figure 52, paragraph [0165]) has a hardness that is greater than a hardness of the second layer of material (second layer 222, figure 52, paragraph [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. by the teaching of Nakata et al. in order to provide a shocking absorbing member which protects the internal component from a larger impact acting on the enclosure of the electronic apparatus (paragraph [0002]).

Regarding claim 38, see Examiner’s comments regarding claim 31.
Regarding claim 39, see Examiner’s comments regarding claim 33.
Claims 40, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of MOON et al. (US 2014/0253799).
Regarding claim 40, Choi et al. discloses a camera (camera module, figures 1, 5-6), the camera comprising: 
a camera cover (housing which includes upper frame 50, figures 1, 5-6, paragraphs [0066]-[0071]) comprising an exterior surface of the camera; 
an optical package (lens arranged inside at an inner surface of the bobbin 30, figures 1, 5-6, paragraph [0052]); 
a lens carrier (lens holder and the bobbin 30, figures 1, 5-6, paragraphs [0066]-[0071]) coupled with the optical package and moveably mounted relative to the camera cover;
a camera actuator (magnetic 41 and coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) for moving the lens carrier with the optical package along a path of motion; and 
an impact absorption member (shock absorption member 100, figures 5-6, paragraphs [0066]-[0071]) located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is coupled in a fixed position relative to the camera cover at an underneath side of the camera cover that is opposite the exterior surface (see figures 5-6), wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (the shock absorption member 100 is spaced apart from the bobbin 30, figure 5, paragraphs [0066]-[0071]).

Regarding claim 44, Choi et al. discloses wherein the impact absorption member radially surrounds the optical package (see figures 5-7).

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of MOON et al. (US 2014/0253799) further in view of Kwon (US 8,456,041).
Regarding claim 41, Choi et al. discloses wherein the camera further comprises:
an image sensor (image sensor 11, figures 1-2, 5-6, paragraph [0041]);
a base assembly (base 20 and PCB 10, figures 1-2, 5-6, paragraph [0041]), comprising:
a substrate (PCB 10, figures 1-2, 5-6, paragraph [0041])to which the image sensor is attached. 
Choi et al. and MOON et al. fail to disclose one or more springs for suspending the lens carrier from the base assembly, wherein the one or more springs are positioned, in a direction parallel to an optical axis defined by the optical package, between the impact absorption member and the substrate.
However, Kwon discloses one or more springs (leaf springs 140, 150, figures 1-2, column 4, lines 8-34) for suspending the lens carrier from the base assembly, wherein the one or more springs are positioned, in a direction parallel to an optical axis defined by the optical package, between the impact absorption member and the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. and MOON et al. by the teaching of Kwon in order to hold when the lens is driven and to generate an elastic deformation.

Regarding claim 42, Choi et al. discloses wherein the camera actuator comprises:
a voice coil motor (VCM) actuator, comprising:
one or more magnets (magnetic 41, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) fixedly coupled with the lens carrier; and 
one or more coils (coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) fixedly coupled with the base assembly.


Choi et al. and MOON et al. fail to disclose wherein a spring of the one or more springs is connected to the spacer.
However, Kwon discloses wherein a spring of the one or more springs is connected to the spacer (first and second leaf springs 140, 150, figures 1-2, column 4, lines 8-34) connected to a spacer (coupling yoke 226, figures 1-2, column 3, lines 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. and MOON et al. by the teaching of Kwon in order to hold when the lens is driven and to generate an elastic deformation.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of MOON et al. (US 2014/0253799) further in view of Nakata et al. (US 2002/0043608).
Regarding claim 45, Choi et al. and MOON et al. fail to disclose wherein:
the impact absorption member comprises a first layer of material and a second layer of material; the first layer of material has a hardness that is greater than a hardness of the second layer of material; and the first layer of material faces the camera cover and the second layer of material faces the camera actuator.
However, Choi et al. discloses the shock absorption member 100 (i.e., impact absorption member) located between the movable part of the lens holder which includes the bobbin 30 and upper 
the impact absorption member comprises a first layer of material (first layer 221, figure 52, paragraph [0165]), a second layer of material (second layer 222, figure 52, paragraph [0165]), and a third layer of material (third layer 223, figure 52, paragraph [0165]);
the first layer of material (first layer 221, figure 52, paragraph [0165]) has a hardness that is greater than a hardness of the second layer of material (second layer 222, figure 52, paragraph [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. and MOON et al. by the teaching of Nakata et al. in order to provide a shocking absorbing member which protects the internal component from a larger impact acting on the enclosure of the electronic apparatus (paragraph [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 9,429,734) discloses voice coil motor and driving method thereof.
Osaka (US 2006/0203627) discloses autofocus actuator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          7/28/2021